Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4, 6-7, 12, 14, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. (US 2016/0237581).
Claims 1 and 14: Foster et al. provides a method of forming an electroformed composite component (paragraphs [0034-0042], example 1), the electroformed composite component comprising reinforcing particles in a metal matrix (paragraph [0034]), the method comprising: passing an electric current between an anode (aluminum sheet) and a cathode (CrAIY powder) in the presence of an electrolyte (bath of nickel and cobalt sulfate paragraph [0046]; electroplating designed for entrapment of a precursor alloy powder from a bath of nickel plating solution), wherein the electrolyte comprises a metal salt (nickel salt, paragraph [0046;0055]) and a plurality of reinforcing particle precursors (CoCrAIX or NiCoCrAIX, paragraph [0034]); and depositing a composite layer on the cathode, wherein the composite layer comprises the metal matrix and the plurality of reinforcing particle precursors dispersed in the metal matrix (paragraphs [0034-0042]).
Claim 2: Foster et al. provides performing a first heat-treatment of the electroformed component to transform the reinforcing particle precursors to more stable phases of the reinforcing particles (paragraph [0048]).
Claim 3: Foster et al. provides the first heat-treatment is performed in a vacuum (paragraph [0048]).
Claim 4: Foster et al. provides a second heat-treatment after the first heat-treatment to transform the reinforcing phase particles to another phase (paragraph [0037]).
Claim 6: Foster et al. provides the first heat-treatment comprises heating the electroformed component at a temperature equal to or greater than a transformation temperature of the reinforcing particle precursors for a time sufficient to complete a transformation of the reinforcing particle precursors to a more stable phase of the reinforcing particles (paragraphs [0037;0048]).
Claim 7: Foster et al. provides the metal salt comprises a salt of nickel ([0046]), copper, cobalt, or combinations thereof.
Claim 12: Foster et al. provides a volume fraction of the plurality of reinforcing particles in the composite layer is in a range from about 2 volume % to about 10 volume % (paragraphs [0056-0066]).
Claim 17: Foster et al. provides depositing the electroformed component on a mandrel to have a desired average thickness from about 0.5 millimeters to about 5 millimeters (paragraphs [0045-0047]).
Claim 18: Foster et al. provides the electroformed component is a component of an aircraft engine (paragraph [0002]).
Claim 19: Foster et al. provides the electroformed component comprises aircraft engine conveyance components, tubing, ducting, seals, vanes, airfoils, struts, liners, cases, flow-path structures, leading edges, brackets, flanges, housings (paragraph [0002]).
Claim 20: Foster et al. provides the electroformed component has a service temperature capability that is greater than 500 °F (paragraph [0070]; 500ºF is 260ºC, the service temperature of this coating is 1000ºC).	
Claim 21: Foster et al. provides the electroformed component has a service temperature capability that is equal to or greater than 1200°F (paragraph [0070]; 1200ºF is 648.89ºC, the service temperature of this coating is 1000ºC).
Claim(s) 1, and 8-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lallement (DE 102017003234 A1; English translation relied upon for reference herein).
Claims 1 and 14: Lallement et al. provides a method of forming an electroformed composite component (paragraph [0017,0024]), the electroformed composite component comprising reinforcing particles in a metal matrix (paragraph [0018]), the method comprising: passing an electric current between an anode and a cathode in the presence of an electrolyte (paragraph [0024];electrolytic process), wherein the electrolyte comprises a metal salt and a plurality of reinforcing particle precursors (paragraph [0024]); and depositing a composite layer on the cathode, wherein the composite layer comprises the metal matrix and the plurality of reinforcing particle precursors dispersed in the metal matrix (paragraphs [0015-0024]).
Claim 8: Lallement provides the reinforcing particle precursors comprise hydroxide precursors of the reinforcing particles (paragraph [0019]).
Claim 9: Lallement provides the plurality of reinforcing particle precursors comprises precursors of alumina particles, yttria particles, alumina fibers, cerium oxide particles, silica particles, titanium oxide particles, or combinations thereof (paragraph [0019]).
Claim 10: Lallement provides the plurality of reinforcing particle precursors comprises an aluminum hydroxide material, an yttrium hydroxide material, a cerium hydroxide material, a silicon hydroxide material, a titanium hydroxide material, or combinations thereof (paragraph [0019]).
Claim 11: Lallement provides the average particle size of the reinforcing particle precursors is less than about 100 nanometers (paragraph [0020]).
Claim 15: Lallement provides the composite layer comprises a nickel-based matrix and the reinforcing particle precursors comprise one or more of alumina particles, yttria particles, alumina fibers, or a combination thereof dispersed in the nickel-based matrix (paragraphs [0018-0019]).
Claim 16: Lallement provides the composite layer comprises a nickel-based matrix and a plurality of Boehmite particles dispersed in the nickel-based matrix (paragraphs [0018-0019; Boehmite is an aluminum oxide hydroxide).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2016/0237581).
Claim 5: While Foster provides a second heat treatment he fails to disclose the second heat-treatment is performed at a higher temperature than the first heat-treatment. However, the choice in temperature in any case would depend on the nature of the precursor and this would have been envisaged by the skilled person carrying out the process.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,203,815. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: See claim 1 of US 11,203,815.
Claim 2: See claim 2 of US 11,203,815.
Claim 3: See claim 3 of US 11,203,815.
Claim 4: See claim 4 of US 11,203,815.
Claim 5: See claim 5 of US 11,203,815.
Claim 6: See claim 6 of US 11,203,815.
Claim 7: See claim 7 of US 11,203,815.
Claim 8: See claim 8 of US 11,203,815.
Claim 9: See claim 9 of US 11,203,815.
Claim 10: See claim 10 of US 11,203,815.
Claim 11: See claim 11 of US 11,203,815.
Claim 12: See claim 12 of US 11,203,815.
Claim 13: See claim 1 of US 11,203,815.
Claim 14: See claim 13 of US 11,203,815.
Claim 15: See claim 14 of US 11,203,815.
Claim 16: See claim 15 of US 11,203,815.
Claim 17: See claim 16 of US 11,203,815.
Claim 18: See claim 17 of US 11,203,815.
Claim 19: See claim 18 of US 11,203,815.
Claim 20: See claim 19 of US 11,203,815.
Claim 21: See claim 20 of US 11,203,815.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        9/26/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726